ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require previously indicated allowable subject matter of now canceled claims 9, 18 (and intermediate claims 3, 5 and 12, 14 respectively).
The below identifies the closest prior art and how the art is different from the claimed invention:
The combination of ZHAO_988 (US20200382988) in view of KWON_678 (US20160044678), and further view of Vos_009 (US20140105009) teaches aspects of the claim limitations as discussed in Non-Final Office Action mailed 2021-09-30 and Final Office Action 2022-02-17. All of said references fails to teach transmitting a BSR with flexible length in a duplication in at least two different transmission paths as required by the claims.
Closest art KWON (US20190158993) teaches duplicated packet transmission may be configured in the same LCG (based on a priority order provided by the eNB) but does not teach the transmission is of an extended BSR or that it the same LCG is at least two different transmission paths as required by the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415